DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 13, 16-19 and 22 are objected to because of the following informalities:
(claim 5, line 2) “a marine drilling riser” should be changed to “the marine drilling riser”.
(claim 13, line 3) “a marine drilling riser” should be changed to “the marine drilling riser”.
(claim 16, line 3) “a marine drilling riser” should be changed to “the marine drilling riser”.
(claim 17, line 3) “it” should be changed to “the moveable coupling member”.
(claim 18, line 14) “at least one second connector” should be changed to “the at least one second connector”.
(claim 18, lines 14-15) “at least one connector of an auxiliary line” should be changed to “the at least one connector of the auxiliary line”.
(claim 19, line 3) “it” should be changed to “the moveable coupling member”.
(claim 22, line 4) “an auxiliary line” should be changed to “the auxiliary line”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first guidance means” in claim 13, “a second guidance means” in claim 15, and “a guidance means” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton (US 4,668,126).
As concerns claim 1, Burton shows a connection system (Fig. 1-10) for a marine drilling riser having one or more auxiliary lines, the connection system comprising: a moveable coupling member (10) having at least one first connector (208) and at least one second connector (111) coupled to the at least one first connector, wherein the at least one second connector is adapted for engaging with at least one connector (156’) of an auxiliary line (156) of the marine drilling riser (144); the connection system further comprising a control line support (122) for fixing at or adjacent an outer surface of the marine drilling riser; a control line (124) supported by the control line support and for attachment to the moveable coupling member; and a tailing line (300) for attachment to the moveable coupling member.
As concerns claim 2, Burton shows wherein the control line support (122) is fixable to a lower surface of a tension ring (79) of the marine drilling riser.
As concerns claim 5, Burton shows wherein the control line support (122) is mountable (indirectly) on the marine drilling riser (144).
As concerns claim 7, Burton shows wherein the control line and the tailing line are attachable to opposing portions of the moveable coupling member (Fig. 1-5).
As concerns claim 8, Burton shows wherein at least one of the control line and the tailing line are attachable to the moveable coupling member at a location spaced from the center of gravity of the moveable coupling member (Fig. 1-5).
As concerns claim 9, Burton shows wherein the at least one second connector (111) of the moveable coupling member is adapted to form a sealed fluid conduit with the at least one connector (156’) of the marine drilling riser.
As concerns claim 12, Burton shows wherein the at least one second connector (111) of the moveable coupling member in use engages with the at least one connector (156’) of the marine drilling riser by means of a downward relative sliding movement in the direction of an axis of the marine drilling riser (Fig. 3 & 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burton alone.
As concerns claim 3, Burton shows wherein the control line support (122) is mountable (indirectly) on the marine drilling riser (144) within an outer diameter of the tension ring (79).  Burton discloses the claimed invention except for wherein the control line support is mountable for radial displacement from an axis of the marine drilling riser.  It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the control line support with the ability for radial displacement for the expected benefit of providing the control line with some adjustment relative to the marine drilling riser during operation.  Thus, one of ordinary skill in the art would have recognized that mounting the control line support with the ability for radial displacement would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Burton to obtain the invention as specified in the claim.
As concerns claim 4, Burton shows wherein the control line support (122) is mountable (indirectly) on the marine drilling riser (144) substantially in alignment with an outer diameter of a telescopic joint (164, 168) of the marine drilling riser.  Burton discloses the claimed invention except for wherein the control line support is mountable for radial displacement from an axis of the marine drilling riser.  It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the control line support with the ability for radial displacement for the expected benefit of providing the control line with some adjustment relative to the marine drilling riser during operation.  Thus, one of ordinary skill in the art would have recognized that mounting the control line support with the ability for radial displacement would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Burton to obtain the invention as specified in the claim.
As concerns claim 10, Burton discloses the claimed invention except for wherein the at least one second connector of the moveable coupling member is adapted to form an electrical connection with the at least one connector of the marine drilling riser.  The examiner takes official notice that it is old and well known in the art to use a connection system for connecting both fluid and electrical connections on a riser.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the connection system for both fluid and electrical connections for the expected benefit of communicating fluid, data, and/or power with various components of the riser assembly and the wellhead assembly during operation.  Thus, one of ordinary skill in the art would have recognized that using the connection system for both fluid and electrical connections would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Burton to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 18-24 are allowed over the prior art of record.
Claims 6, 11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679